DETAILED ACTION
In response to communications filed 26 January 2021, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite the step of
parsing the media content files in the media library to create at least one indexed table including a respective list of identifiers associated to media content files, wherein the media content files are parsed as a function of at least one of a source device in the set of source devices, as a function of a configuration in the plurality of configurations of the at least one media player application, or as a function of folders grouping the media content files in the media library.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The step of “parsing . . . to create at least one indexed table” can be performed as a mental observation and/or evaluation, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 further recite 
activating the at least one media player application to access via respective playback paths media content files having associated thereto identifiers listed in the at least one indexed table.

In addition, claim 8 further recites “at least temporarily storing the at least one indexed table.”

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activities, such as mere data gathering (“storing”) and/or outputting (“activating”). See MPEP § 2106.05(g).
In addition, claim 8 recites 
A managing system for an automotive infotainment media library comprising media content files sourced by a set of source, the system comprising: parser circuitry configured to . . . memory circuitry for . . . [and] browser circuitry.

Claim 15 recites

A non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, causes the processor to manage an automotive infotainment media library comprising media content files sourced from a set of source devices by executing steps comprising [the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 5-6, 12-13, and 19-20 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas. Claims 5-6, 12-13, and 19-20 do not recite any additional elements that fall outside of a groupings of abstract ideas (beyond those inherited from claims 1, 8, and 15) and therefore do not integrate the judicial exception into a practical application.
Claims 2-4, 9-11, and 16-18 further recite “issuing a partial [complete and/or further] callback message to the media player application.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the use of a judicial exception to a particular technological environment or field of use, such as a callback message application programming environment. See MPEP § 2106.05(h).
Claims 7 and 14 further recite “storing the at least one indexed table in a volatile memory; and transferring the at least one indexed table to a non-volatile memory.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activities, such as mere data gathering (“storing” and “transferring”). See MPEP § 2106.05(g)
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer; insignificant extra-solution activities; and/or generally linking the use of a judicial exception to a particular technological environment or field of use. Paragraph [0005] of the specification provide evidence that the steps of “storing” and “activating” were well-understood, routine, and convention activities of known “infotainment systems.” In addition, the step of “transferring” is a recognized as well-understood, routine, conventional activity within the field of computer functions as stated in MPEP § 2106.05(d)(II). Therefore claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardamore (US 2008/0147747 A1).

Regarding claim 1, Cardamore teaches a method of managing an automotive infotainment media library comprising media content files sourced from a set of source devices, wherein the media content files are accessible via respective playback paths by at least one media player application having a plurality of configurations, the method comprising:
parsing the media content files in the media library to create at least one indexed table including a respective list of identifiers associated to media content files, wherein the media content files are parsed as a function of at least one of a source device in the set of source devices, as a function of a configuration in the plurality of configurations of the at least one media player application, or as a function of folders grouping the media content files in the media library (see Cardamore [0040]-[0044], “information about the file is added to a file table,” where the “file table” is an indexed table and the media content files are parsed as a function of a source “playback device” and/or “folder”; [0050] and Fig. 7 disclose that the file table includes a list of “fid” identifiers); and
activating the at least one media player application to access via respective playback paths media content files having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0026], “media file may be selected for playback,” where the “locations . . . of the corresponding files” are playback paths).

Regarding claim 8, Cardamore teaches a managing system for an automotive infotainment media library comprising media content files sourced by a set of source, the system comprising:
parser circuitry configured to parse the media content files in the media library to create at least one indexed table including a respective list of identifiers associated to media content files parsed as a function of at least one of a source device in the set of source devices and/or a configuration in a plurality of configurations of at least one media player application and/or folders wherein the media content files are arranged in the media library (see Cardamore [0040]-[0044], “information about the file is added to a file table,” where the “file table” is an indexed table and the media content files are parsed as a function of a source “playback device” and/or “folder”; [0050] and Fig. 7 disclose that the file table includes a list of “fid” identifiers),
memory circuitry for at least temporarily storing the at least one indexed table (see Cardamore [0044], “added to a file table of one or more databases”),
browser circuitry to retrieve and make available to the at least one media player application, via respective playback paths, media content files in the media library having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0026], “media file may be selected for playback,” where the “locations . . . of the corresponding files” are playback paths).

Regarding claim 15, Cardamore teaches a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, causes the processor to manage an automotive infotainment media library comprising media content files sourced from a set of source devices by executing steps comprising:
parsing the media content files in a media library to create at least one indexed table including a respective list of identifiers associated to media content files, wherein the media content files are accessible via respective playback paths by at least one media player application having a plurality of configurations, and wherein the media content files are parsed as a function of at least one of a source device in the set of source devices, as a function of a configuration in the plurality of configurations of the at least one media player application, or as a function of folders grouping the media content files in the media library (see Cardamore [0040]-[0044], “information about the file is added to a file table,” where the “file table” is an indexed table and the media content files are parsed as a function of a source “playback device” and/or “folder”; [0050] and Fig. 7 disclose that the file table includes a list of “fid” identifiers; [0026] the “selection criterion” of the media play application are a plurality of configurations); and
activating the at least one media player application to access via respective playback paths media content files having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0026], “media file may be selected for playback,” where the “locations . . . of the corresponding files” are playback paths).

Regarding claims 2, 9, and 16, Cardamore teaches wherein:
the parsing comprises parsing a first subset of the media content files in the media library in a first parsing step (see Cardamore [0041]-[0042], the parsing comprises a first subset of media content files from a first “prioritized folder”); and
the method further comprises issuing a partial callback message to the media player application indicating to the media player application availability for access via respective playback paths of the first subset of parsed media content files having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0049], “prioritized folder may be available to other portions of the media system at a time earlier than they otherwise may be . . . playback module 265 may access this information to playback files of the preemptively prioritized folder”).

Regarding claims 3, 10, and 17, Cardamore teaches further comprising, as a result of the parsing of the media content files in the media library being completed, issuing a complete callback message to the media player application indicating to the media player application availability for access via respective playback paths of parsed media content files having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0043], “If all of the folders have been indexed, other processes may be executed”).

Regarding claims 4, 11, and 18,  Cardamore teaches wherein:
the media library includes media content files tagged via respective tags (see Cardamore [0037], “update the database 230 with metadata corresponding to the media files,” where the “metadata” are tags);
the parsing includes tag-based parsing of the media content files listed in the at least one indexed table (see Cardamore [0045]-[0046]); and
the method further comprises, as a result of the tag-based parsing completed, issuing a further callback message indicating to the media player application availability for access via respective playback paths of media content files having associated thereto identifiers listed in the at least one indexed table the media content files parsed also as a function of the tags (see Cardamore [0046], “If it is determined at 530 that there are [no] additional files that are to have their metadata synchronized . . . control may be given to further processing operations”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore (US 2008/0147747 A1) as applied to claims 1, 8, and 15 above, and further in view of Martin (EP 1 548 741 A1).

Regarding claims 5, 12, and 19, Cardamore teaches wherein: access to the media content files in the media library includes browsing the media content files having associated thereto identifiers listed in the at least one indexed table (see Cardamore [0031], “Browsing the media file contents”).
Cardamore does not explicitly teach wherein the browsing comprises, with a current media content file having associated thereto an identifier listed in the at least one indexed table being accessed, retrieving in the at least one indexed table either one of a previously accessed media content file or a next media content file planned for access and making available to the media player application a playback path to either one of the previously accessed media content file or the next media content file in the media library.
However, Martin teaches wherein the browsing comprises, with a current media content file having associated thereto an identifier listed in the at least one indexed table being accessed, retrieving in the at least one indexed table either one of a previously accessed media content file or a next media content file planned for access and making available to the media player application a playback path to either one of the previously accessed media content file or the next media content file in the media library (see Martin [0129], “Control over the currently-playing track  . . . user may skip to the next track using a next track button 1823, or return to the previous track using a button 1824”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the browsing controls, taught by Martin, with the techniques taught by Cardamore, because “Control over the currently-playing track may be exercised using standard transport controls” (see Martin [0129]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore (US 2008/0147747 A1) as applied to claims 1, 8, and 15 above, and further in view of Liu et al. (US 2020/0265011 A1).

Regarding claims 6, 13, and 20, Cardamore does not explicitly teach wherein the parsing comprises creating in the at least one indexed table a linked list of folder descriptors to facilitate access to the parsed content files in the media library without accessing a file system for the media library.
However, Liu teaches wherein the parsing comprises creating in the at least one indexed table a linked list of folder descriptors to facilitate access to the parsed content files in the media library without accessing a file system for the media library (see Liu [0043]-[0044] and [0046], “data structures to store attributes of destinations . . . folders” and  “linked list structure”; “to facilitate access” amounts to an intended use).
Liu teaches in paragraph [0044] two types of data structures for folder descriptors, “tree” and “linked list” structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try each of the types of data structures, as taught by Liu, in combination with the techniques taught by Cardamore, to predictable yield “computer folder structures.” One of ordinary skill in the art would have been motivated to try each of the data structures taught by Liu in order to compare the performance of known computer folder data structures.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore (US 2008/0147747 A1) as applied to claims 1, 8, and 15 above, and further in view of Douthitt et al. (US 2009/0326949 A1).

Regarding claims 7 and 14, Cardamore teaches further comprising: storing the at least one indexed table in a volatile memory (see Cardamore [0028], “Each database file can be stored in RAM”).
Cardamore does not explicitly teach transferring the at least one indexed table to a non-volatile memory in view of use of the media library planned to be discontinued, wherein the at least one indexed table is preserved for subsequent re-starting of media library operation.
However, Douthitt teaches transferring the at least one indexed table to a non-volatile memory in view of use of the media library planned to be discontinued, wherein the at least one indexed table is preserved for subsequent re-starting of media library operation (see Douthitt [0034], “writes the RAM-based database(s) to non-volatile memory 272, in order to be maintained across power cycles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the indexed table to a non-volatile memory, as taught by Douthitt, in combination with the techniques taught by Cardamore, because “a meta data catalog stored in volatile memory 270 is not preserved across power cycles of the system, whereas the media file may be stored in non-volatile memory 272 and may be maintained across power cycles and available after a power-on initialization” (see Douthitt [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159